B 210A (Form 210A) (12/09)



                          UNITED STATES BANKRUPTCY COURT
                                                  Western District of Louisiana


In re     Jane S. Voth                                                             ,      Case No.          16-20773


                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
   Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
   transfer, other than for security, of the claim referenced in this evidence and notice.


Select Portfolio Servicing, Inc., as servicer for ABS
                    REO Trust V                                                                   Bank of America, N.A.
                  Name of Transferee                                                               Name of Transferor

Name and Address where notices to transferee
should be sent:                                                                  Court Claim # (if known):               4
              Select Portfolio Servicing, Inc.
                                                                                 Amount of Claim:               $39,294.39
                      P.O. Box 65250
              Salt Lake City, UT 84165-0250                                      Date Claim Filed:              02/14/2018


Phone:        1-800-258-8602                                                     Phone:        1-800-669-6607
Last Four Digits of Acct. #:             1410                                    Last Four Digits of Acct. #: 2225

Name and Address where transferee
payments
should be sent (if different from above):
              Select Portfolio Servicing, Inc.
              ATTN: Remittance Processing
                      P.O. Box 65450
              Salt Lake City, UT 84165-0450

Phone:        1-800-258-8602
Last Four Digits of Acct. #:             1410

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:       /s/ Tabitha Mangano (Bar No. 32569)                                    Date:        01/10/2019
             Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




    16-20773 - #22 File 01/10/19 Enter 01/10/19 08:26:01 Main Document Pg 1 of 1
